Citation Nr: 1102065	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as high blood pressure.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  
The record also indicates that he served in the National Guard 
from approximately April 1972 to August 1996 (with a break in 
service between September 1978 and September 1980).

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

A video conference hearing was held in May 2007, with the Veteran 
sitting at the Wichita RO, and Michelle L. Kane, a Veterans Law 
Judge (VLJ), sitting in Washington, DC.  The VLJ was designated 
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002 & Supp. 2010) and is rendering the 
determination in this case.  A transcript of the testimony is in 
the claims file.

In July 2009, the Board remanded this matter requiring the RO to 
request the Veteran's personnel records from his National Guard 
service indicating when he served on active duty for training or 
inactive duty for training.  The RO made the request and a 
response was received in July 2010.  The response included the 
dates the Veteran was on active duty and provides the information 
that the Board needs to make a fully informed decision.  As the 
requested development has been completed, no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that although the Veteran claimed entitlement 
to service connection for PTSD, and the Board, in a July 2009 
decision, affirmed denial of service connection for PTSD, the 
Veteran has also been diagnosed with a chronic anxiety disorder 
and a panic disorder.  The RO, however, did not consider any 
alternative diagnoses in processing the Veteran's PTSD claim.  
See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (the scope of 
a mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

The issue of service connection for a mental health 
disability other than PTSD has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Hypertension was not affirmatively shown to have had onset 
during service; hypertension, first diagnosed many years after 
discharge from active service, is unrelated to an injury, 
disease, or event of service origin.

2. A skin condition is unrelated to an injury, disease, or event 
of service origin. 


CONCLUSIONS OF LAW

1.  Hypertension was not shown to have been incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 101(21), (22), 
(23) & (24), 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2010).  

2.  A skin disorder is not due to disease or injury that was 
incurred in or aggravated by service. 38 U.S.C.A. §§ 101(21), 
(22), (23) & (24), 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claims.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006).  The VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004, October 2004, and May 2006.  The 
Board finds that the documents substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice).

To the extent that the VCAA notice, concerning the effective date 
of a claim and the degree of disability assignable, came after 
the initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-complying 
VCAA notice after which the claims were readjudicated as 
evidenced by the supplemental statements of the case, dated in 
January 2007 and August 2010.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.)

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service treatment 
records, VA records, records from private medical caregivers, and 
a videoconference hearing before the undersigned in May 2007.  

The Veteran has not been afforded a VA examination with respect 
to his claims seeking service connection for hypertension and a 
skin disorder.  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the present appeal, the Board concludes an examination is not 
needed in this case.  There is nothing mentioned in the service 
treatment records that indicates the Veteran was treated for or 
had developed hyper tension.  The Veteran was not diagnosed and 
started treatment for hypertension until 1988, or approximately 
15 years after separation from service.  Although the Veteran was 
treated in March 1972 for itching between his toes during the 
heat, the Veteran also did not seek any further treatment for a 
skin disorder until many years after his separation from service.  
Stated another way, it appears the March 1972 treatment was 
related to an acute condition caused by heat and did not trouble 
the Veteran any further as a chronic disability.  Moreover, the 
Veteran has also stated his skin disorder has manifested itself 
in other areas of his body and there is no competent lay or 
medical evidence indicating the later manifestation of symptoms 
are related to the March 1972 event.  In addition, the Veteran 
has not stated that he experienced his current symptoms during 
service or as chronic symptoms since separation from active 
service.  

In short, the Veteran's service treatment records are absent for 
evidence of findings related to hypertension or a chronic skin 
disorder and his post-service medical records are absent for 
evidence of symptomatology related to either hypertension or a 
skin disorder until many years after the Veteran's separation 
from service.  Absent some evidence, other than his own lay 
assertions, that the Veteran suffered an event, injury, or 
disease in service that may be associated with his current 
conditions, the Board finds that an examination is not necessary 
for either the Veteran's hypertension or skin disorder claim.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because there 
was no reasonable possibility that such an opinion could 
substantiate the Veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms"); see also Waters v. Shinseki, 
601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's 
conclusory generalized statement that a service illness caused 
his present medical problems was not enough to entitle him to a 
VA medical examination since all veterans could make such a 
statement, and such a theory would eliminate the carefully 
drafted statutory standards governing the provision of medical 
examinations and require VA to provide such examinations as a 
matter of course in virtually every disability case).

In addition, as is explained more fully below, there is no 
indication that hypertension or a skin condition is related to 
the Veteran's service.  See Wells v. Principi, 326 F.3d 1381 
(Fed.Cir. 2003) (noting that the Board has no obligation to 
obtain a medical opinion when there is no competent evidence that 
the appellant's disability or symptoms are associated with his 
service).  In a November 2004 statement, the Veteran reported 
that his skin disorder began in the late 1980s, over 10 years 
after his separation from service, and the medical evidence 
establishes that hypertension was diagnosed in 1988.  At best, 
the Veteran only has his own conclusion that his current 
disorders are related to his military service.  While lay 
evidence may be competent to establish medical etiology or nexus, 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), VA 
may give it whatever weight it concludes the evidence is entitled 
to and as will be explained, the only evidence suggesting a 
relationship or correlation between his claimed skin conditions 
and hypertension and his military service is his unsubstantiated 
lay allegation.  A mere conclusory generalized lay statement that 
service event or illness caused the current condition is 
insufficient to require the Secretary to provide an examination.  
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Accordingly, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case. 38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 

Legal Principles

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)).

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A.§ 1110, 38 C.F.R. § 3.303.

The term "disability" in 38 U.S.C.A. § 1110 means impairment of 
earning capacity due to disease, injury, or defect, rather than 
to the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for certain diseases, including hypertension, if the disability 
is manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
The presumption does not apply to skin disorders except purpura, 
idiopathic, hemorrhagic.  38 C.F.R. § 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Hypertension- Analysis

In this case, the Veteran is claiming entitlement to service 
connection for hypertension (originally claimed as high blood 
pressure) and a skin disorder, other than due to herbicide 
exposure.  

The Board notes that the term hypertension refers to persistently 
high arterial blood pressure.  Medical authorities have suggested 
various thresholds ranging from 140 mm. Hg systolic and from 90 
mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
909 (31st ed. 2007).  Similarly, for VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 
(2008).

The Veteran's active duty service treatment records from 1970 to 
1972 do not show any complaints, treatment, or diagnoses for 
hypertension or any abnormal blood pressure readings.  Neither 
the entrance examination in February 1970 nor the separation 
examination in 1972 indicates a history or medical finding of 
high blood pressure.  His blood pressure reading at the 
separation examination was 130/84 and the Veteran stated he was 
in good health.  

When the Veteran re-entered the National Guard in 1980, his blood 
pressure was 126/70.  Periodic examinations in the Guard occurred 
in April 1981 and March 1986.  His blood pressure readings were 
130/88 and 140/90 respectively.  A private medical record 
recorded a blood pressure reading of 130/110 in December 1985.

In reviewing the evidence of record, it appears that the Veteran 
was first diagnosed with hypertension in 1988.  In this regard, a 
May 1988 private treatment record notes that the Veteran's blood 
pressure was consistently staying up, and that the Veteran 
required treatment.  The private physician continued that the 
Veteran had consistent off and on elevations of systolic and 
diastolic pressure.  After the Veteran started taking medication, 
by October 1988, his blood pressure was considered stable.  

Furthermore, on a January 1990 National Guard examination, the 
Veteran stated on his report of medical history that his private 
physician had placed him on medication for his high blood 
pressure, starting in the summer of 1988.  In 1992, the Veteran 
was hospitalized for four days for both a hypertension episode 
and anxiety.  In an Air Guard clinical note for December 1993, 
the Veteran stated he had been treated for high blood pressure 
for about eight years.  

Finally, the Veteran testified that he was never diagnosed with 
high blood pressure in the military nor has any doctor told him 
that his high blood pressure originated in service.  

On the basis of the active duty service treatment records alone, 
hypertension or high blood pressure was not affirmatively shown 
to have been present during service, nor does the Veteran contend 
that he ever had elevated blood pressure during his period of 
active duty.  Therefore, service connection under 38 U.S.C.A. § 
1131 and 38 C.F.R. § 3.303(a) is not established.

Since high blood pressure was not noted in active service, nor is 
there any competent medical evidence either contemporaneous with 
or after service that high blood pressures was otherwise noted, 
that is, observed during service, and as the Veteran has not 
asserted in statements otherwise, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).

In the absence of continuity of symptomatology, service 
connection may be established under 38 C.F.R. § 3.303(d), that 
is, service connection based on the initial diagnosis.  The 
question is whether there is an association between the high 
blood pressure, first diagnosed after service in 1988 or 
approximately 15 years after separation and service.  

A lay person is competent to identify a simple medical condition, 
a contemporaneous medical diagnosis, or symptoms that later 
support a diagnosis by a medical professional.   Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the 
Veteran as a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)).

The Veteran argues his hypertension or high blood pressure was 
caused by the stress of service.  The Veteran is competent to 
testify what occurred during service including how rigorous 
service is because the events of his service are matters within 
his personal knowledge, observed through his senses, and can be 
described by him.  Thus, the Veteran can competently and credibly 
testify to basic training, regular training, what activities he 
performed on a daily basis, and the effect these various 
activities had upon him physically.  Further, this testimony 
would be far more detailed and enlightening then any manuals or 
documentation describing training or service duties.  

Therefore, for purposes of this appeal only, the Board has 
assumed the Veteran's service was rigorous and stressful.  The 
crucial question then becomes whether service caused or resulted 
in hypertension.  There are, however, two problems with the 
Veteran's contention that service caused his hypertension.

First, the Veteran, by asserting that the overall rigors of 
service triggered the high blood pressure that manifested itself 
fifteen years after separation and lead to a diagnosis of 
hypertension, has made a vague and extremely general connection 
and does not offer a single example or event of how service 
resulted in hypertension.  It is too speculative and inconclusive 
to support a claim.  The law provides that service connection may 
not be based on speculation or remote possibility.  38 C.F.R. § 
3.102.  He also does not state the he first experienced symptoms 
of high blood pressure and hypertension in service, but instead 
service laid the groundwork resulting in the symptoms manifesting 
themselves years after separation.  

Second, and more importantly, unlike a broken leg, high blood 
pressure is not a simple medical condition because it is not a 
condition a lay person can perceive through the senses as 
distinguished from an opinion or conclusion from one's own 
personal observation.  Moreover, in this case, the cause of any 
current high blood pressure/hypertension disability cannot be 
determined by the Veteran's own personal observation without 
having specialized education, training, or experience.  38 C.F.R. 
§ 3.159.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialization, education, training, 
or experience to offer an opinion on the cause of high blood 
pressure.  Here the Veteran's lay opinion on causation is not 
competent evidence and his opinion on causation cannot be 
considered as evidence favorable to the claim.  

Although the Veteran is also competent to relate a 
contemporaneous medical diagnosis and symptoms that later support 
a diagnosis of by a medical professional, there is no such 
evidence offered by the Veteran, and as noted above, none of the 
treating physicians, private or VA, have concluded that the 
Veteran's high blood pressure was caused by the severity and 
hardship of service or is otherwise related to it. 

As the Veteran's lay statements and testimony are not competent 
evidence on causation and as there is no competent medical 
evidence on causation, the preponderance of the competent 
evidence of record is against the claim on the question of 
causation between hypertension and the Veteran's service from 
July 1970 to July 1972.

Since the Veteran had service with the National Guard between 
1972 and 1996, the Board must also address whether the Veteran is 
entitled to service connection because of this service.  At the 
time the Veteran was diagnosed with hypertension, he was serving 
in the National Guard.  In this regard, the Board notes that the 
term "active military, naval, or air service" is defined to 
include, inter alia, "any period of active duty for training 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  The term 
"active duty for training" includes, inter alia, certain full 
time duty in the Army National Guard.  38 U.S.C.A. § 101(22); see 
also 38 C.F.R. § 3.6(c)(3).

A determination of whether a period of service qualifies as 
active duty for training or inactive duty for training is of 
significance because for periods of inactive duty for training, 
service connection may be granted for disability resulting only 
from injuries incurred or aggravated during such periods, not 
disability resulting from diseases.  38 U.S.C.A. § 101(23), (24); 
see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks 
v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 
101(24), 1131) (stating that the law "permits service connection 
for persons on inactive duty [training] only for injuries, not 
diseases, incurred or aggravated in line of duty").

Here, to warrant service connection for hypertension, the Veteran 
must show that he became disabled, i.e., that he was diagnosed 
with hypertension during a period of active duty for training.  
Because hypertension is classified as a disease rather than an 
injury, he cannot be service connected for hypertension if it was 
diagnosed during a period of inactive duty training, or 
otherwise.

As noted above, the Veteran was diagnosed with hypertension of 
high blood pressure in approximately May 1988 and placed on 
medication in the summer of 1988.  Records from the National 
Guard indicate the Veteran served a total of 17 days of active 
duty in 1988, all occurring in January 1988.  Because the Veteran 
was not diagnosed with high blood pressure in January 1988 while 
he was on active duty or active duty for training, he is not 
entitled to service connection for his high blood pressure based 
upon service in the National Guard. 

As the preponderance of the evidence is against the claim that 
hypertension, claimed as high blood pressure, is due to an injury 
or event in service under 38 C.F.R. § 3.303(a), (b), and (d), the 
benefit-of-the-doubt standard or proof does not apply.  38 
U.S.C.A. § 5107(b).

Skin Disorder- Analysis

The Veteran has filed a claim for a skin disorder.  That claim 
originally included as due to exposure to Agent Orange.  In a 
decision dated in July 2009, the Board determined that the 
Veteran was not entitled to service connection for a skin 
disorder due to exposure to Agent Orange or any other herbicide.  
This left open the question of whether the Veteran has a skin 
disorder caused by service other than Agent Orange exposure.   

Neither the entrance examination in February 1970 nor the 
separation examination in 1972 indicates a history or medical 
finding of a skin disorder or disease.  The Veteran was treated 
in March 1972 for itching between his toes during the heat, and 
no diagnosis was recorded.  He was prescribed ointment and a 
powder.  The Veteran also did not seek any further treatment for 
the itching between his toes or a skin disorder in service and 
did not do so until many years after his separation from service.  

His re-entrance examination to the National Guard in August 1980 
was silent regarding any skin problems and the Veteran stated his 
health was "good."  A periodic examination in April 1981 did 
not reveal any skin disorders and the Veteran certified in March 
1982 and March 1983 that he had not suffered any significant 
injuries or illnesses, including the skin.  In March 1986, at a 
National Guard periodic examination he gave a negative history as 
to skin problems and none were noted upon physical examination.  

In March 1987, the Veteran sought treatment from a private 
physician because he had a rash "on and off" for four days.  
The assessment was hives.  

In July 1990, the Veteran again sought treatment from a private 
physician for a rash that had recently occurred and appeared on 
his arms, legs, shoulder, and back.  In the history, the 
physician noted the Veteran reported previous episodes of hives.  
Treatment continued until September 1990 where the physician 
noted the Veteran had flare- ups of the rash but overall felt 
pretty good.  The physician concluded that the Veteran did not 
have hives but rather recurrent urticaria of an unknown etiology 
(urticaria).  

National Guard periodic examinations in January 1990 and December 
1993 did not record any history of a skin disorder and the 
physical examination was normal.

In April 2004, VAMC outpatient treatment records reveal that a 
lesion removed from the Veteran was diagnosed as actinic 
keratosis, which his physicians explained to the Veteran results 
from sun damage.  The diagnosis of actinic keratosis was made 
only after pathological examination.  

In a November 2004 statement, the Veteran asserted he noticed a 
lesion on his neck in late 1980, but his private doctor did not 
do anything after the Veteran brought it to his attention.  He 
later noticed more lesions on his stomach and arms although he 
has not specified when he noticed the additional lesions.

In May 2005, the Veteran stated that after returning home from 
his tour overseas and after suffering nightmares for two years, 
"bumps" formed under his skin.  

In July 2007, the Veteran described his disorder as a 
discoloration and that he has not had it in some time.  He said 
it never appeared while he was in the military and no doctor had 
linked the condition to service.

Initially, the Board notes the Veteran has been treated for 
several disorders of the skin, hives, urticaria, and actinic 
keratosis, but never more than once.  The Veteran has testified 
to observing skin lesions or discolorations on his body at 
various times over the years.  Therefore, for purposes of this 
appeal only, the Board will assume he has a current skin 
disorder.  

On the basis of the active duty service treatment records alone, 
a skin disorder was not affirmatively shown to have been present 
during service, and the Veteran does not contend otherwise.  The 
active duty service treatment records document itching between 
the toes which was treated one time in March 1972.  This appears 
to have been the result of an acute condition and did not result 
in any further treatment as a chronic or recurrent condition.  
The Veteran stated he first noticed a lesion in 1980, years after 
his separation from active duty.  Therefore, service connection 
under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not 
established.

Although there is no indication of the Veteran having any skin 
condition involving the toes since that time, symptoms of a skin 
condition were noted, suggesting that the presumption of service 
connection relating to chronic diseases might apply.  38 C.F.R. 
§ 3.307.  The presumption, however, does not apply to skin 
disorders except purpura, idiopathic, hemorrhagic.  38 C.F.R. 
§ 3.309.  In this instance, there is no medical evidence that the 
Veteran suffers from purpura, idiopathic, hemorrhagic.  
Therefore, the Board has determined that the principles of 
service connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply to the 
Veteran's claim.  

As for whether service connection may be granted when the 
disability was first diagnosed after service, considering all the 
evidence of record under 38 C.F.R. § 3.303(d), the evidence shows 
that a skin disorder was not documented until the diagnosis of 
hives in 1987.  The question is whether there is an association 
between any skin disorder, first diagnosed after service in 1987 
or approximately 15 years after separation, and service.  

A veteran is competent to describe symptoms of an illness, Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of personal knowledge), but unless a disorder is 
is a condition under case law that have been found to be capable 
of lay observation, the determination as to the presence or 
diagnosis of such a disorder therefore is medical in nature.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, a layperson is competent to 
identify or to express an opinion of a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting, in a footnote, that sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer).

The Veteran is certainly competent as a lay person to comment on 
any symptoms within his five senses such as the bumps or hives 
and skin discoloration.  He is not competent to provide a 
probative opinion concerning the appropriate diagnosis of the 
underlying condition causing the bumps or hives and skin 
discoloration, i.e., whether it is urticaria, actinic keratosis, 
or some other skin disorder, nor is he competent to associate any 
current skin disorder to service.  Skin disorders such as 
urticaria, or actinic keratosis, are not conditions under case 
law that have been found to be capable of lay observation, and 
the determination as to the presence or diagnosis of such a 
disorder therefore is medical in nature.  Savage v. Gober, 10 
Vet. App. 488, 498.  Furthermore, unlike the varicose veins in 
Barr or a dislocated shoulder in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the Board finds that urticaria, actinic 
keratosis, or any other skin disorder are not conditions capable 
of lay diagnosis, nor can they be causally related to military 
service without medical expertise.  In this regard, the onset and 
diagnosis of a skin disorder, like a form of cancer, requires 
medical testing and the cause of the disease is a matter of 
medical complexity.  As noted by the pathology testing in 2004, 
the diagnosis of actinic keratosis was made only by pathological 
examination that confirmed the presence of actinic keratosis.  

For the foregoing reasons, the Board determines that the 
Veteran's current skin disorder is not a simple medical condition 
that a lay person is competent to identify or is the Veteran 
competent to express an opinion that the skin disorder is related 
to symptoms in service.  In this case, the cause of any current 
skin disease disability cannot be determined by the Veteran's own 
personal observation without having specialized education, 
training, or experience, 38 C.F.R. § 3.159, and it is not argued 
or shown that the Veteran is otherwise qualified through 
specialization, education, training, or experience to offer an 
opinion on the cause of a skin disorder.  To this extent, the 
Veteran's statements and testimony are excluded or not admissible 
and the statements are not to be considered as evidence in 
support of the claim.  

Although the Veteran is also competent to relate a 
contemporaneous medical diagnosis and symptoms that later support 
a diagnosis of by a medical professional, there is no such 
evidence offered by the Veteran, and as noted above, none of the 
treating physicians have concluded that the Veteran's skin 
disorder was caused by service or is otherwise related to it. 

As the Veteran's lay statements and testimony are not competent 
evidence on causation and as there is no competent medical 
evidence on causation, the preponderance of the competent 
evidence of record is against the claim on the question of 
causation.

Again, just as it had considered the issue with the claim for 
hypertension, since the Veteran had National Guard service 
between 1972 and 1996, the Board must consider whether service 
connection can be granted for a skin condition based on that 
service.  The evidence reflects that the Veteran was treated for 
a skin disorder twice during the period in which he served in the 
National Guard, i.e., March 1987 and July 1990.  In this regard, 
the Board notes that the term "active military, naval, or air 
service" is defined to include, inter alia, "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty."  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 
3.6(a).  The term "active duty for training" includes, inter 
alia, certain full time duty in the Army National Guard.  38 
U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(3).

A determination of whether a period of service qualifies as 
active duty for training or inactive duty for training is of 
significance because for periods of inactive duty for training, 
service connection may be granted for disability resulting only 
from injuries incurred or aggravated during such periods, not 
disability resulting from diseases.  38 U.S.C.A. § 101(23), (24); 
see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks 
v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 
101(24), 1131) (stating that the law "permits service connection 
for persons on inactive duty [training] only for injuries, not 
diseases, incurred or aggravated in line of duty").

Here, to warrant service connection for a skin disorder, the 
Veteran must show that he became disabled, i.e., that he was 
diagnosed with a skin disorder, during a period of active duty 
for training.  Because skin disorders are classified as a disease 
rather than an injury, he cannot be service connected for a skin 
disorder if it was incurred during a period of inactive duty 
training.

As noted above, the Veteran was diagnosed with hives in 1987 and 
urticaria in 1990.  Records from the National Guard indicate the 
Veteran served a total of 15 days of active duty in 1987, all 
occurring in June 1987.  Because the Veteran was not diagnosed 
with hives while he was on active duty or active duty for 
training, he is not entitled to service connection for a skin 
condition as a result of his service in June 1987.  For 1990, the 
Veteran served from June 10 to June 23, 1990 and August 25 and 
26, 1990.  Because he was not diagnosed with urticaria while on 
active duty or active duty for training in June and August 1990, 
he is not entitled to service connection for a skin condition as 
a result of his service in 1990. 

As the preponderance of the evidence is against the claim that a 
skin condition is due to an injury or event in service under 38 
C.F.R. § 3.303(a), (b), and (d), the benefit-of-the-doubt 
standard or proof does not apply.  38 U.S.C.A. § 5107(b).









ORDER

Service connection for hypertension/high blood pressure is 
denied.

Service connection for a skin disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


